

PROMISSORY NOTE


December 3, 1999


FOR VALUE RECEIVED, the undersigned (“Maker”) hereby promises to pay to the
order of Electric Fuel Corporation, a Delaware corporation (“EFC”), on the
earlier of (a) ten years from the date of this note or (b) the date of
termination of the Maker’s employment with EFC, the principal sum of One Hundred
Sixty-Seven Thousand Nine Hundred Seventy-Five dollars (U.S. $167,975), together
with simple interest from the date hereof on the principal amount at a per annum
rate equal to 2%. Simple interest on this note will be calculated and charged,
in advance, based on a term of ten years, and will be due and payable in
proportional payments when principal is paid. This note may be prepaid in whole
or in part at any time, without premium, penalty or prior notice.
 
This note is secured by a pledge to EFC of the 125,000 shares of EFC’s common
stock, par value$.01 per share (the “Common Stock”), acquired with this note
(the “Pledged Shares”). The recourse under this note shall only be to the
Pledged Shares.
 
To perfect EFC’s security interest in the Pledged Shares, the Maker shall
deliver to EFC the stock certificate or certificates representing the Pledged
Shares, together with stock powers duly endorsed in blank. EFC shall release its
security interest in the Pledged Shares in proportion to payment of principal
and interest owed hereunder.
 
This note shall be governed by and construed in accordance with the laws (other
than the conflict of law rules) of the State of New York.
 
IN WITNESS WHEREOF, I have hereunto set my hand as of this 3rd day of December,
1999.
 


Robert S. Ehrlich
                                                                    ______________________

 